FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 11/17/2022. Applicant has amended claims 1-2, 4-5, 7, 9, 11-13, 15-20; cancelled claims 3, 6, 8, and 14; and added claims 21-24. Claims 1-2, 4-5, 7, 9-13, and 15-24 are currently pending and being examined.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, line 16: “platform” is believed to be in error for --a platform--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 9-10, 13, 15-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2020/0173661 A1). Note: for better clarity of the figures, all references to Hu will be made to US Patent 11,054,136.
Regarding claim 1, Hu teaches (Figures 2 and 3) a combustor liner assembly (30 – Figure 2), comprising
a first liner panel (30 on the left – Figure 2) having a first forward end (left end 30 on the left) and a first aft end (31A on the left – Figure 2), the first aft end (31A) including a first groove (29 – Figure 2) extending circumferentially about an axis (11 – Figure 1);
a second liner panel (30 on the right) having a second forward end (31A on the right) and a second aft end (right end of 30 on the right); the second forward end (31A) including a second groove (29 for second liner panel) extending circumferentially about the axis (11);
a support band (20) arranged between the first liner panel (30 on the left) and the second liner panel (30 on the right), the support band (20) including:
a platform (25) having a plurality of holes (27) spaced circumferentially about the axis (11), and
a protrusion (material, which includes 22, extending beneath 25 – Figure 3) extending radially relative to the axis (11) from the platform (25) and including a first angled surface (top-left surface of 22 on the left – Figure 3) and a second angled surface (top-right surface of 22 on the right – Figure 3), the first angled surface (22) including a first partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a first axial side (left side) of one of the plurality of holes (27), and the second angled surface (22) including a second partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a second axial side (right side) of one of the plurality of holes (27); and
wherein the first angled surface (22) is in engagement with the first aft end (31A) such that the first partially conical portion (22) engages with the first groove (29), and the second angled surface (22) is in engagement with the second forward end such that the second partially conical portion (22) engages with the second groove (29) – (as shown by Figure 2, the first/second angled surfaces are in contact with the aft/forward ends or grooves, respectively).
However, Hu does not teach that the first groove is a first plurality of grooves spaced circumferentially about the axis;
the second groove is a second plurality of grooves spaced circumferentially about the axis;
the first partially conical portion is a first plurality of partially conical portions;
the second partially conical portion is a second plurality of partially conical portions; and
wherein the first plurality of partially conical portions engage with the first plurality of grooves, and the second plurality of partially conical portions engage with the second plurality of grooves.
It is noted that each of the first groove, the second groove, the first partially conical portion, and the second partially conical portion is a single annular structure that extends circumferentially about the axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the first groove into a first plurality of grooves spaced circumferentially about the axis, the second groove into a second plurality of grooves spaced circumferentially about the axis, the first partially conical portion into a first plurality of partially conical portions, and the second partially conical portion into a second plurality of partially conical portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), therefore providing:
the first plurality of partially conical portions (22 split into multiple portions) engage with the first plurality of grooves (29 split into multiple grooves), and the second plurality of partially conical portions (22 split into multiple portions) engage with the second plurality of grooves (29 split into multiple grooves).
Regarding claim 2, Hu teaches the invention as claimed and as discussed above for claim 1, and Hu further teaches (Figure 2) the first aft end (31A on the left) is angled (shown by “29”) with respect to a first inner surface of the first liner panel (30 on the left) and the second forward end (31A on the right) is angled (shown by “31A”) with respect to a second inner surface of the second liner panel (30 on the right).
However, Hu does not teach that the first aft end and the second forward end are angled between 30° and 60°.
It is noted that Figure 2 of Hu shows that the first aft end and the second forward end comprise angled surfaces, but the specification of Hu does not provide any numerical angle values for the degree of the angled surfaces of the first aft end and the second forward end.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having the angles of the first aft end and the second forward end be between 30° and 60°, because it would be a matter of design choice to select the angle to be between 30° and 60°, in order to perform the same function of engaging the first and second angled surfaces with the plurality of grooves. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions (an angle is a measure of the ratio of two relative dimensions) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A)
Regarding claim 4, Hu teaches the invention as claimed and as discussed above for claim 2, except for the first forward end being angled between 30° and 60° with respect to the first inner surface and the second aft end being angled between 30° and 60° with respect to the second inner surface.
It is noted that Hu teaches “the inner skins 30 may be made of tiles of CMC panels” (col. 4, ll. 25-26). Assuming the liner is broken up into a plurality of tiles, this allows the possibility of having a forward end of the tile to be angled in order to engage with a complementary aft end of an adjacent tile.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having the first forward end be angled between 30° and 60° with respect to the first inner surface and the second aft end be angled between 30° and 60° with respect to the second inner surface, because it would be a matter of design choice to select the angle to be between 30° and 60°, in order to perform the same function of engaging a forward end of a tile to fit into an aft end of an adjacent tile, thus forming the full liner panel. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions (an angle is a measure of the ratio of two relative dimensions) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A)
Regarding claim 7, Hu teaches the invention as claimed and as discussed above for claim 1, and Hu further teaches (Figure 2) at least one of the first liner panel (30 on the left) and the second liner panel (30 on the right) are formed from a ceramic material (col. 4, ll. 21-23: “The inner skins 30 are made of a ceramic matrix composite (CMC)”), and the support band (20) is formed from a metallic material (support band 20 includes annular cap 41, which is made of metal – see col. 5, l. 6).
Regarding claim 9, Hu teaches (Figures 2 and 3) a combustor assembly (16 – Figure 1), comprising:
an outer panel assembly (16B – Figure 1) including:
a first liner panel (30 on the left) having a first inner surface (bottom surface of 30), a first forward end (left end 30 on the left), and a first aft end (31A on the left), the first aft end angled with respect to the first inner surface (angle is shown by “29”),
a second liner panel (30 on the right) having a second inner surface (bottom surface of 30), a second forward end (31A on the right), and a second aft end (right end of 30 on the right), the second forward end angled with respect to the second inner surface (angle is shown by “31A”), and
an outer support band (20) having a plurality of outer holes (27) spaced circumferentially about an axis (11 – Figure 1), the outer support band (20) arranged between the first liner panel (30 on the left) and the second liner panel (30 on the right) and in engagement with the first aft end and the second forward end (as shown by Figure 2, support band 20 is in contact with the aft/forward ends);
an inner panel assembly (16A – Figure 1) comprising:
a third liner panel (30 on the left) having a third inner surface (bottom surface of 30), a third forward end (left end 30 on the left), and a third aft end (31A on the left), the third aft end angled with respect to the third inner surface (angle is shown by “29”),
a fourth liner panel (30 on the right) having a forth inner surface (bottom surface of 30), a fourth forward end (31A on the right), and a fourth aft end (right end of 30 on the right), the fourth forward end angled with respect to the fourth inner surface (angle is shown by “31A”), and
an inner support band (20 – see col. 2, ll. 51-53: “The interface 20 may be used…with one or both of the inner liner 16A and outer liner 16B”) having a plurality of outer holes (27) spaced circumferentially about the axis, the inner support band (20) arranged between the third liner panel (30 on the left) and the fourth liner panel (30 on the right) and in engagement with the third aft end and the fourth forward end (as shown by Figure 2, support band 20 is in contact with the aft/forward ends); and
wherein a combustion chamber (where 16 is pointing to in Figure 1) is defined between the outer panel assembly (16B) and the inner panel assembly (16A).
However, Hu does not teach that the first aft end, the second forward end, the third aft, and the fourth forward end are angled between 30° and 60°.
It is noted that Figure 2 of Hu shows that the first/third aft end and the second/fourth forward end comprise angled surfaces, but the specification of Hu does not provide any numerical angle values for the degree of the angled surfaces of the first/third aft end and the second/fourth forward end.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having the angles of the first aft end, the second forward endm the third aft end, and the fourth forward end be between 30° and 60°, because it would be a matter of design choice to select the angle to be between 30° and 60°, in order to perform the same function of engaging the first/third aft end and second/fourth forward end with the plurality of grooves. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions (an angle is a measure of the ratio of two relative dimensions) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A)
Regarding claim 10, Hu teaches the invention as claimed and as discussed above for claim 9, and Hu further teaches (Figure 2) the first (30 on the left) and second (30 on the right) liner panels are arranged within a metallic housing (col. 4, l. 63: “The outer skins 40 are made of metal”), and the support band (20) is secured (via springs 50) to the housing (40).
Regarding claim 13, Hu teaches the invention as claimed and as discussed above for claim 10, and Hu further teaches (Figure 2) the first aft end (31A) of the first liner panel (30 on the left) includes a first groove (29 – Figure 2) extending circumferentially about an axis (11 – Figure 1);
the second forward end (31A) of the second liner panel (30 on the right) includes a second groove (29 for second liner panel) extending circumferentially about the axis (11);
the outer support band (20) has a protrusion (21 – Figure 3) with a first angled surface (top-left surface of 22 on the left – Figure 3) and a second angled surface (top-right surface of 22 on the right – Figure 3), the first angled surface (22) including a first partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a first axial side (left side) of one of the plurality of outer holes (27), and the second angled surface (22) including a second partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a second axial side (right side) of one of the plurality of outer holes (27); and
the first aft end (31A on the left) abuts the first angled surface such that the first partially conical portion (22) engages with the first groove (29), and the second forward end (31A on the right) abuts the second angled surface such that the second partially conical portion (22) engages with the second groove (29) – (as shown by Figure 2, the aft/forward ends are in contact with the first/second angled surfaces, respectively).
However, Hu does not teach that the first groove is a first plurality of grooves spaced circumferentially about the axis;
the second groove is a second plurality of grooves spaced circumferentially about the axis;
the first partially conical portion is a first plurality of partially conical portions;
the second partially conical portion is a second plurality of partially conical portions; and
wherein the first plurality of partially conical portions engage with the first plurality of grooves, and the second plurality of partially conical portions engage with the second plurality of grooves.
It is noted that each of the first groove, the second groove, the first partially conical portion, and the second partially conical portion is a single annular structure that extends circumferentially about the axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the first groove into a first plurality of grooves spaced circumferentially about the axis, the second groove into a second plurality of grooves spaced circumferentially about the axis, the first partially conical portion into a first plurality of partially conical portions, and the second partially conical portion into a second plurality of partially conical portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), therefore providing:
the first plurality of partially conical portions (22 split into multiple portions) engage with the first plurality of grooves (29 split into multiple grooves), and the second plurality of partially conical portions (22 split into multiple portions) engage with the second plurality of grooves (29 split into multiple grooves).
Regarding claim 15, Hu teaches the invention as claimed and as discussed above for claim 10, and Hu further teaches (Figure 2) the first liner panel (30 on the left), second liner panel (30 on the right), third liner panel (30 on the left), and fourth liner panel (30 on the right) are formed from a ceramic material (col. 4, ll. 21-23: “The inner skins 30 are made of a ceramic matrix composite (CMC)”).
Regarding claim 16, Hu teaches the invention as claimed and as discussed above for claim 10, and Hu further teaches (Figure 2) the inner and outer support bands (20) are a metallic material (support band 20 includes annular cap 41, which is made of metal – see col. 5, l. 6).
Regarding claim 17, Hu teaches (Figures 1-3) a gas turbine engine (10 – Figure 1), comprising:
a compressor section (14 – Figure 1);
a turbine section (18 – Figure 1);
a combustor section (16) including a liner assembly (30 – Figure 2) defining a combustion chamber, the liner assembly (30) comprising:
a first liner panel (30 on the left) having a first forward end (left end 30 on the left) and a first aft end (31A on the left), the first aft end (31A) including a first groove (29 – Figure 2) extending circumferentially about an axis (11 – Figure 1);
a second liner panel (30 on the right) having a second forward end (31A on the right) and a second aft end (right end of 30 on the right), the second forward end (31A) including a second groove (29 for second liner panel) extending circumferentially about the axis (11); and
a support band (20) arranged between the first liner panel (30 on the left) and the second liner panel (30 on the right), the support band (20) including: 
platform (25) having a plurality of holes (27) spaced circumferentially about the axis (11), and
a protrusion (material, which includes 22, extending beneath 25 – Figure 3) extending radially relative to the axis (11) from the platform (25) and including a first angled surface (top-left surface of 22 on the left – Figure 3) and a second angled surface (top-right surface of 22 on the right – Figure 3), the first angled surface (22) including a first partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a first axial side (left side) of one of the plurality of holes (27), and the second angled surface (22) including a second partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a second axial side (right side) of one of the plurality of holes (27); and
wherein the first aft end (31A on the left) abuts the first angled surface such that the first partially conical portion (22) engages with the first groove (29), and the second forward end (31A on the right) abuts the second angled surface such that the second partially conical portion (22) engages with the second groove (29) – (as shown by Figure 2, the aft/forward ends are in contact with the first/second angled surfaces, respectively).
However, Hu does not teach that the first groove is a first plurality of grooves spaced circumferentially about the axis;
the second groove is a second plurality of grooves spaced circumferentially about the axis;
the first partially conical portion is a first plurality of partially conical portions;
the second partially conical portion is a second plurality of partially conical portions; and
wherein the first plurality of partially conical portions engage with the first plurality of grooves, and the second plurality of partially conical portions engage with the second plurality of grooves.
It is noted that each of the first groove, the second groove, the first partially conical portion, and the second partially conical portion is a single annular structure that extends circumferentially about the axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the first groove into a first plurality of grooves spaced circumferentially about the axis, the second groove into a second plurality of grooves spaced circumferentially about the axis, the first partially conical portion into a first plurality of partially conical portions, and the second partially conical portion into a second plurality of partially conical portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), therefore providing:
the first plurality of partially conical portions (22 split into multiple portions) engage with the first plurality of grooves (29 split into multiple grooves), and the second plurality of partially conical portions (22 split into multiple portions) engage with the second plurality of grooves (29 split into multiple grooves).
Regarding claim 18, Hu teaches the invention as claimed and as discussed above for claim 17, and Hu further teaches (Figure 2) the first aft end (31A on the left) is angled (shown by “29”) with respect to a first inner surface of the first liner panel (30 on the left) and the second forward end (31A on the right) is angled (shown by “31A”) with respect to a second inner surface of the second liner panel (30 on the right).
However, Hu does not teach that the first aft end and the second forward end are angled between 30° and 60°.
It is noted that Figure 2 of Hu shows that the first aft end and the second forward end comprise angled surfaces, but the specification of Hu does not provide any numerical angle values for the degree of the angled surfaces of the first aft end and the second forward end.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having the angles of the first aft end and the second forward end be between 30° and 60°, because it would be a matter of design choice to select the angle to be between 30° and 60°, in order to perform the same function of engaging the first and second angled surfaces with the plurality of grooves. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Furthermore, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions (an angle is a measure of the ratio of two relative dimensions) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A)
Regarding claim 20, Hu teaches the invention as claimed and as discussed above for claim 17, and Hu further teaches (Figure 2) the first (30 on the left) and second (30 on the right) liner panels are a ceramic matrix material (col. 4, ll. 21-23: “The inner skins 30 are made of a ceramic matrix composite (CMC)”), and the support band (20) is a metallic material (support band 20 includes annular cap 41, which is made of metal – see col. 5, l. 6).
Regarding claim 21, Hu teaches the invention as claimed and as discussed above for claim 1, and Hu further teaches (Figure 2) the first (30 on the left) and second (30 on the right) liner panels axially overlap (Figure 2 shows a portion of platform 25 overlapping with panels 30) with the platform (25) and are constrained radially between the platform (25) and the first (22 on the left – Figure 3) and second (22 on the right – Figure 3) angled surfaces, respectively (Figure 2 shows liner panels 30 constrained between platform 25 and angled surfaces 22).
Regarding claim 22, Hu teaches the invention as claimed and as discussed above for claim 9, and Hu further teaches (Figure 1) the outer panel assembly (16B) is radially outward of the inner panel assembly (16A) relative to the axis (11) and the combustion chamber (where 16 is pointing to) is defined by an annulus between the outer panel assembly (16B) and the inner panel assembly (16A).
Regarding claim 23, Hu teaches the invention as claimed and as discussed above for claim 13, and Hu further teaches (Figure 2) the third aft end (31A) of the third liner panel (30 on the left) includes a third groove (29 – Figure 2) extending circumferentially about an axis (11 – Figure 1);
the fourth forward end (31A) of the fourth liner panel (30 on the right) includes a fourth groove (29 for fourth liner panel) extending circumferentially about the axis (11);
the inner support band (20) has a protrusion (21 – Figure 3) with a third angled surface (top-left surface of 22 on the left – Figure 3) and a fourth angled surface (top-right surface of 22 on the right – Figure 3), the third angled surface (22) including a third partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a first axial side (left side) of one of the plurality of inner holes (27), and the fourth angled surface (22) including a fourth partially conical portion (as evident by the triangular prism shape, which would be considered “partially conical”) partially surrounding a second axial side (right side) of one of the plurality of inner holes (27); and
the third aft end (31A on the left) abuts the third angled surface such that the third partially conical portion (22) engages with the third groove (29), and the fourth forward end (31A on the right) abuts the fourth angled surface such that the fourth partially conical portion (22) engages with the fourth groove (29) – (as shown by Figure 2, the aft/forward ends are in contact with the third/fourth angled surfaces, respectively).
However, Hu does not teach that the third groove is a third plurality of grooves spaced circumferentially about the axis;
the fourth groove is a fourth plurality of grooves spaced circumferentially about the axis;
the third partially conical portion is a third plurality of partially conical portions;
the fourth partially conical portion is a fourth plurality of partially conical portions; and
wherein the third plurality of partially conical portions engage with the third plurality of grooves, and the fourth plurality of partially conical portions engage with the fourth plurality of grooves.
It is noted that each of the third groove, the fourth groove, the third partially conical portion, and the fourth partially conical portion is a single annular structure that extends circumferentially about the axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the third groove into a third plurality of grooves spaced circumferentially about the axis, the fourth groove into a fourth plurality of grooves spaced circumferentially about the axis, the third partially conical portion into a third plurality of partially conical portions, and the fourth partially conical portion into a fourth plurality of partially conical portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), therefore providing:
the third plurality of partially conical portions (22 split into multiple portions) engage with the third plurality of grooves (29 split into multiple grooves), and the fourth plurality of partially conical portions (22 split into multiple portions) engage with the fourth plurality of grooves (29 split into multiple grooves).
Claims 5, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2020/0173661 A1), in view of Doerr (US 2014/0033723 A1).
Regarding claim 5, Hu teaches the invention as claimed and as discussed above for claim 1, except for each groove of the first and second plurality of grooves being aligned circumferentially with one of the plurality of holes.
Doerr teaches (Figure 4) a similar combustor liner assembly comprising a first liner panel (left side of 31), a second liner panel (right side of 31), and a plurality of holes (30), wherein the first liner panel has a first plurality of grooves (left side of 46) and the second liner panel has a second plurality of grooves (right side of 46), wherein each groove of the first and second plurality of grooves (46) is aligned circumferentially (as shown in Figure 4) with one of the plurality of holes (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having each groove of the first and second plurality of grooves be aligned circumferentially with one of the plurality of holes, in order to permit as tight a contact as possible to chute (in this case, the protrusion surrounding the holes), as taught by Doerr (¶ [0063], ll. 6-8).
Regarding claim 19, Hu teaches the invention as claimed and as discussed above for claim 17, except for each groove of the first and second plurality of grooves being aligned circumferentially with one of the plurality of holes.
Doerr teaches (Figure 4) a similar combustor liner assembly comprising a first liner panel (left side of 31), a second liner panel (right side of 31), and a plurality of holes (30), wherein the first liner panel has a first plurality of grooves (left side of 46) and the second liner panel has a second plurality of grooves (right side of 46), wherein each groove of the first and second plurality of grooves (46) is aligned circumferentially (as shown in Figure 4) with one of the plurality of holes (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by having each groove of the first and second plurality of grooves be aligned circumferentially with one of the plurality of holes, in order to permit as tight a contact as possible to chute (in this case, the protrusion surrounding the holes), as taught by Doerr (¶ [0063], ll. 6-8).
Regarding claim 24, Hu teaches the invention as claimed and as discussed above for claim 17, and Hu further teaches (Figure 2) the first (30 on the left) and second (30 on the right) liner panels are arranged within a metallic housing (col. 4, l. 63: “The outer skins 40 are made of metal”).
However, Hu does not teach the support band is secured to the housing such that the platform is flush with the outer surface of the metallic housing.
Doerr teaches (Figures 5 and 7) a similar combustor liner assembly comprising a housing (29) and a support band (42 – Figure 5), the support band (42) including a platform (34), wherein the support band (42) is secured to the housing (29) such that the platform (34) is flush with an outer surface of the housing (29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by securing the support band to the housing such that the platform is flush with the outer surface of the metallic housing, in order to butt-join the support band to a rim area of the housing so that the joining area is thus flow-optimized and does not present any flow resistance, as taught by Doerr (¶ [0050]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2020/0173661 A1), in view of Prociw (US 9,423,130 B2).
Regarding claim 11, Hu teaches the invention as claimed and as discussed above for claim 10, except for a plurality of spring retainers being arranged radially between the first liner panel and the housing and the second liner panel and the housing.
Prociw teaches (Figure 2) a plurality of spring retainers (50) are arranged radially between a first liner panel (26 and 28) and a housing (36) and a second liner panel (29 and 31) and the housing (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by including a plurality of spring retainers arranged radially between the first liner panel and the housing and the second liner panel and the housing, in order to apply axial loads against the CMC liner portions such as to force them against the support band, thereby locking compressive pre-loads into the CMC liner portions, as taught by Prociw (col. 5, ll. 14-18).
Regarding claim 12, Hu teaches the invention as claimed and as discussed above for claim 10, except for the first and third liner panels being supported relative to the housing by retainer structures engaging the first forward end and the third forward end; and
the second and fourth liner panels being supported relative to the housing by a support ring engaging the second aft end and fourth aft end.
Prociw teaches (Figure 2) a first (26) and third (28) liner panels are supported relative to a housing (38 and 40) by retainer structures (50) engaging a first forward end and a third forward end; and
a second (31) and fourth (29) liner panels are supported relative to the housing (38 and 42) by a support ring (50) engaging a second aft end and fourth aft end.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu by including retainer structures for supporting the first and third liner panels relative to the housing at the first forward end and the third forward end; and including a support ring for supporting the second and fourth liner panels relative to the housing at the second aft end and fourth aft end, in order to apply axial loads against the CMC liner portions such as to force them against the support band, thereby locking compressive pre-loads into the CMC liner portions, as taught by Prociw (col. 5, ll. 14-18).

Response to Arguments
Applicant’s arguments regarding the new limitations in the claims are addressed in the body of the prior-art rejections above.
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “’[m]erely stating that a particular placement of an element is a design choice does not make it obvious. The [Examiner] must offer a reason why a person of ordinary skill in the art would have made the specific design choice.’” and “the Examiner has merely stated that angled surfaces could perform the same function of Prociw’s admittedly vertical surfaces, and has not provided any reason as to why one would be motivated to modify Prociw in the manner proposed”, the rejection under Prociw has been withdrawn; however, the rejection under Hu still applies. As stated above in the rejection under Hu, Hu clearly shows angled surfaces of the protrusion in Figure 2, but does not specify any numerical angle values. The two liner panels abut against the angled surfaces of the protrusion, and the angled surfaces of the protrusion fit into the grooves of the two liner panels. Claiming a specific angle of the groove or of the angled surface does not make the invention patentable because it would have been obvious to select an angle within the claimed ranges in order to achieve a desired fitting between the groove and the angled surface.
Furthermore, it has been held that changes in relative dimensions of a device, such that the device having the claimed relative dimensions would not perform differently than the prior art device, are not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc.). In this case, an angle measures the relation between two dimensions, and changing the angle is the same as changing the relative dimensions, which would not be patentably distinct from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741